TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00541-CV


In re Roman Catholic Diocese of Austin, Texas and Gregory Aymond,
Bishop of the Diocese of Austin, Texas




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

		Relators Roman Catholic Diocese of Austin, Texas and Bishop Gregory Aymond
filed with this Court a petition for a writ of mandamus and an emergency motion for temporary
relief.  The emergency motion for temporary relief is granted.  The trial court's order compelling the
deposition of Bishop Gregory Aymond and the production of documents in plaintiff's modified
Requests Nos. 14, 15, 18, 19, and 24 is stayed pending our consideration of relators' petition for a
writ of mandamus.
		We request that counsel for real party in interest Mark Hill file a response to relators'
petition by Tuesday, September 28, 2004.

  
						Bea Ann Smith, Justice
Before Chief Justice Law, Justices Kidd and B. A. Smith
Filed:   September 21, 2004
Do Not Publish